Citation Nr: 1016683	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to March 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
and assigned the initial rating.

A March 2009 letter sent to the Veteran references claims for 
total disability based on individual unemployability, high 
blood pressure, anxiety, headaches, arthritis, nerve damage 
to the right big toe, depression, a wrist disorder, hepatitis 
C, and a right eye disorder.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's last VA examination was in October 2007, prior 
to the grant of service connection.  In July 2008, the 
Veteran submitted a statement contending that his PTSD had 
worsened during the course of the appeal.  An August 2008 
statement indicated that he was suffering from increased 
nightmares, depression, and anxiety, and he is certainly 
competent to testify as to his own symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  However, his 
testimony alone, without the support of a medical opinion as 
to diagnosis and causation, is not sufficient evidence to 
grant an increased evaluation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Hence, a more contemporaneous VA examination, 
with findings responsive to the applicable rating criteria, 
is needed to properly evaluate the disability.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered "contemporaneous"). 

The last VA treatment records associated with the claims file 
are from 2007.  Regulations provide that efforts must be made 
to secure all private medical records and VA records that may 
exist related to the Veteran's claim.  38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Current and complete VA treatment records should be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Any negative development 
should be noted in the claims file.

2.  Then, the Veteran should be 
afforded a VA examination to determine 
the current degree of severity of his 
PTSD and any associated disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
current manifestations of the Veteran's 
PTSD.  To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's service- connected 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's PTSD on his ability to obtain 
and maintain gainful employment, to 
include whether it is sufficient by 
itself or in combination with the 
Veteran's other service-connected 
disabilities renders him unemployable.

The rationale for all opinions 
expressed must also be provided.  If an 
opinion cannot be provided without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

3.  The RO/AMC should review the VA 
examination and take any action 
necessary to assure its adequacy, 
including obtaining a new examination or 
an addendum.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

